Citation Nr: 1129617	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to warrant a reopening of the Veteran's previously denied service connection claim for a heart disorder.  

2. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The record shows that the Veteran served with the Missouri Air National Guard between May 1966 and June 2006.  The record documents that, during this period of service, the Veteran served on active duty, on active duty for training (ACDUTRA), and on inactive duty for training (INACDUTRA).    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The Board initially denied the claims on appeal in a June 2009 decision, which the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2010 decision, the Court remanded to the Board for additional consideration both claims on appeal.  

By this decision, the Board will reopen the Veteran's claim to service connection for a heart disorder.  That issue, and the issue of entitlement to service connection for left ear hearing loss, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed April 1993 rating decision, the RO denied the Veteran's service connection claim for a heart disorder.     

2. In the April 2006 rating decision on appeal, the RO denied the Veteran's claim to reopen his service connection claim for a heart disorder.  

3. VA has received new and material evidence that warrants a reopening of the Veteran's service connection claim for a heart disorder.  

CONCLUSIONS OF LAW

1. An April 1993 rating decision that denied the Veteran's service connection claim for a heart disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).   

2. New and material evidence has been received to reopen the claim of service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated, the Court remanded to the Board for additional consideration the Veteran's claim to reopen his claim to service connection for a heart disorder.  In its February 2010 decision, the Court noted evidence of record pertaining to the Veteran's heart disorder that was not noted in the June 2009 Board decision.  Following a review of the record to include the evidence noted by the Court, the Board will decide below that a reopening is warranted here.  

As background, the Board notes that, in September 1992, the Veteran claimed service connection for a heart disorder.  In an April 1993 rating decision, the RO denied the Veteran's claim.  The Veteran did not appeal that decision so the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

In June 2005, the Veteran filed a claim to reopen his service connection claim for a heart disorder.  In the April 2006 rating decision on appeal, the RO denied the Veteran's claim to reopen, and did so again in a May 2006 rating decision.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claim therefore, the Board must first decide whether VA has obtained new and material evidence since the final rating decision in April 1993 that denied the Veteran's claim to service connection.    

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.  

Again, the RO denied the Veteran's claim to service connection in April 1993.  To determine whether new and material evidence has been submitted since then, the Board must compare the evidence of record at the time of that decision with the evidence of record received since that decision.

      Evidence of Record in April 1993 

The relevant evidence of record in April 1993 consisted of:  the Veteran's statements; service treatment records which indicate notation of a heart irregularity during a June 1992 physical examination for the Veteran's reserve service; an October 1992 Persian Gulf medical examination report which notes "history of mitral valve prolapse;" and VA treatment records dated in July 1992, which indicated heart evaluation due to clicking noises that had recently been detected on his heart examination.  Based on this evidence, the RO denied the Veteran's claim to service connection for a heart disorder.  Again, that April 1993 decision became final.  It is therefore not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence of Record Dated Since April 1993 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final April 1993 rating decision.  Since that decision, the relevant evidence that has been added to the record consists of:  statements from the Veteran reiterating his claim to service connection; private and VA treatment records dated from November 1996, which indicate mitral valve prolapse, and which indicate, beginning in February 2005, "severe calcific aortic stenosis;" private treatment records dated in April 2005 which indicate that the Veteran underwent cardiac catheterization; several reports from private physicians noting the Veteran's critical to severe aortic stenosis and recommending heart valve replacement; a July 2005 evaluation report by a VA physician who noted severe aortic stenosis, mild mitral regurgitation, and slight dilation of the ascending aorta, but who also found the Veteran to be "totally asymptomatic;" a March 2006 VA compensation examination report which notes review of the claims file, discussion of previous evidence of record, the Veteran's reports of dyspnea with mild exertion, and which noted diagnoses of severe aortic stenosis, etiology unknown, and aortic valve disease, probably congenital; an April 2006 addendum to the March 2006 VA report, which states that the Veteran's aortic stenosis would not have been caused by or exacerbated by service, and which states that the Veteran's aortic valve disease is a congenital disorder; and internet articles submitted by the Veteran which discuss heart disorders and Veterans.

The record also contains the report of a March 2007 VA compensation examination conducted by a VA cardiologist.  In the report, the examiner stated that he would determine whether the Veteran's active service between March 2003 and March 2005 - before which time the Veteran had been diagnosed with mitral valve prolapse, but during which time the Veteran was diagnosed with aortic stenosis - either caused, developed, or aggravated the Veteran's aortic stenosis or ascending aorta.  In the report, the examiner indicated review of the claims file.  And the examiner concluded that the Veteran's aortic stenosis and ascending aorta were not caused by his active service, were not developed during active service, and were not aggravated by active service.  Rather, the examiner stated that the Veteran's aorta disorders were only due to the natural progress of the aortic valve disease that manifested prior to his active service commencing in March 2003.  

Finally, the record also now includes service treatment records dated after April 1993, to include a September 2005 statement by a military physician's assistant that the Veteran's heart disorder, "would have had to develop or be exacerbated while on active duty and during this final deployment."  

This evidence is certainly new evidence in the claims file.  It has been included in the claims file since the April 1993 final rating decision.  The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds the September 2005 statement by the physician's assistant to be material evidence.  The statement, from a medical professional, comprises evidence that relates to an unestablished fact necessary to substantiate the claim - that is, the evidence comprises medical nexus evidence connecting to service the Veteran's current heart disorder.  

Accordingly, the Veteran's claim to reopen the claim for service connection for a heart disorder is granted.  Having reopened the Veteran's claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  In this matter, the Board finds a remand appropriate for additional medical inquiry.  



ORDER

New and material evidence having been submitted, the claim for service connection for a heart disorder is reopened; to this extent, the appeal is allowed.


REMAND

The Board finds additional medical inquiry warranted into the Veteran's service connection claims for left ear hearing loss and a heart disorder.  

With regard to the left ear hearing loss, the Board notes that the evidence of record is in conflict regarding whether the Veteran has a hearing loss disability in his left ear under 38 C.F.R. § 3.385.  Service treatment records indicate bilateral hearing loss while a March 2006 VA compensation examination report indicated that the Veteran had no hearing loss disability in his left ear under 38 C.F.R. § 3.385.  The Veteran should undergo an additional audiological examination to clarify this issue.

With regard to the heart disorder, the Board finds a comprehensive medical opinion warranted here into whether the Veteran's heart disorder relates to his active service, or to his ACDUTRA.    

The evidence clearly establishes that the Veteran was diagnosed with a heart disorder in the early 1990s (mitral valve prolapse).  The evidence also clearly establishes that, by the time his last period of active service ended in June 2006, the Veteran had heart disorders (severe aortic stenosis, mild ejection murmur, mitral regurgitation, and dilation of the ascending aorta).  

However, with regard to the claim for service connection for a heart disorder, there are several unresolved matters in the record.   

First, are the disorders noted in 2006 manifestations of the disorder noted in the early 1990s?  If so, does the record indicate that, during the active service between 2003 and 2006, the documented worsening of the Veteran's heart condition from 2003 to 2006 was due to aggravation from active service, or was merely due to the natural progress of the disease?

Second, if the disorders noted in 2006 are separate and independent disorders from the disorder noted in the 1990s, the Board must resolve the following question: is it clear and unmistakable that the heart disorders noted in 2005-2006 existed prior to commencement of active service in March 2003?  And, if it is clear and unmistakable that these disorders existed prior to March 2003, is it also clear and unmistakable that the disorders were not aggravated during the periods of active service between 2003 and 2006.  

In assessing this second question, the examiner should consider and discuss the significance of the Veteran's service treatment records.  In particular, the comments noted in September 2005 by the Physician's Assistant Timothy Clary must be considered and addressed.  He indicated that medical examinations prior to 2005 indicated no serious heart problems, and that the Veteran's heart disability by 2005, "would have had to develop or be exacerbated while on active duty and during this final deployment."  In assessing the second question, the examiner should also consider and discuss VA treatment records in the claims file dated between February 2003 and February 2005.  The records in February 2003 note merely the Veteran's mitral valve prolapse while the records in February 2005 note the more serious heart disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA examinations with an audiologist and with a cardiologist.  The etiology, nature, and severity of any hearing loss in the left ear or heart disorder should be determined.  The claims file must be made available to and reviewed by each examiner in conjunction with each examination, and each examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  The audiologist should then provide an opinion as to whether the Veteran has a current left ear hearing loss disorder under 38 C.F.R. § 3.385.  If the examiner find the Veteran with a left ear hearing loss disorder, the examiner should then provide an opinion on whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's left ear hearing loss relates to service.      

3.  The cardiologist should provide a report that details the specific current heart disorders the Veteran has.  The examiner should then provide an opinion on whether the current disorders are manifestations of the mitral valve prolapse disorder noted in the early 1990s.  If the disorders are manifestations of the disorder noted in the early 1990s, the examiner should then offer an opinion on whether the worsening of the Veteran's heart disorder from 2003 to 2006 was at least as likely as not due to aggravation from active service, or that the worsening was merely due to the natural progress of the disease.

4.  If, however, the cardiologist finds the current heart disorders separate and independent disorders from the disorder noted in the early 1990s, the examiner should offer an opinion on whether it is clear and unmistakable that these other heart disorders existed prior to commencement of active service in March 2003.  And if it is clear and unmistakable that these disorders existed prior to March 2003, is it also clear and unmistakable that the disorders were not aggravated during the periods of active service between 2003 and 2006.  

5.  Any conclusion reached should be supported by a rationale.

6.  The RO should then readjudicate the issues on appeal.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


